FILED
                            NOT FOR PUBLICATION                             MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50297

               Plaintiff - Appellee,             D.C. No. 3:04-cr-01994-LAB

  v.
                                                 MEMORANDUM *
DAVID MURILLO-BETANCOURT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       David Murillo-Betancourt appeals from the 24-month sentence imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Murillo-Betancourt contends that the district court procedurally erred by

failing to expressly calculate the applicable Guidelines range, and by failing to

keep the Guidelines range “in mind” during sentencing. We review for plain error,

see United States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008), and find none.

The record reflects that the district court relied on the correct Guidelines range, and

intended to sentence Murillo-Betancourt at the high end of that range.

      Murillo-Betancourt also contends that his sentence is substantively

unreasonable. Contrary to Murillo-Betancourt’s contention, the record

demonstrates that the district court considered his mitigation arguments and did not

rely on any perceived sentencing leniency “as a primary basis for [the] revocation

sentence.” United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

Moreover, the sentence was reasonable in light of the court’s emphasis on the need

for deterrence and Murillo-Betancourt’s continued breach of trust. See U.S.S.G.

Ch.7, Pt. A(3)(b); Miqbel, 444 F.3d at 1182 (“[A]t a revocation sentencing, the

court may appropriately sanction a violator for his breach of trust[.]”) (internal

quotations omitted).

      AFFIRMED.




                                           2                                    10-50297